UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT

                           ______________

                             No. 92-5753
                           ______________


          SANDY DIANA HIRRAS,

                                        Plaintiff-Appellant,

          VERSUS

          NATIONAL RAILROAD PASSENGER
          CORPORATION d/b/a AMTRAK,

                                        Defendant-Appellee.




       __________________________________________________

          Appeal from the United States District Court
                for the Western District of Texas

                                  and

                On Remand from the Supreme Court
                      of the United States
       __________________________________________________

                         (January 31, 1995)


Before POLITZ, Chief Judge, REAVLEY, and EMILIO M. GARZA, Circuit
Judges.

EMILIO M. GARZA, Circuit Judge:

     The National Railroad Passenger Corporation's Petition for

Rehearing is DENIED; and no member of this panel nor judge in

active service on the Court having requested that the Court be

polled on rehearing en banc, the Suggestion for Rehearing En Banc

is also DENIED.    However, we withdraw our prior opinion, Hirras v.

National Railroad Passenger Corp., 39 F.3d 522 (5th Cir. 1994), and
substitute the following:

      This matter is on remand from the United States Supreme Court

for further consideration in light of Hawaiian Airlines, Inc. v.

Norris, ___ U.S. ___, 114 S. Ct. 2239, 129 L. Ed. 2d 203 (1994).1

In Hirras v. National Railroad Passenger Corp., 10 F.3d 1142 (5th

Cir.), vacated, ___ U.S. ___, 114 S. Ct. 2732, 129 L. Ed. 2d 855

(1994), we affirmed the district court's dismissal of Sandy Diana

Hirras' Title VII,2 state-law intentional infliction of emotional

distress, and state-law negligent infliction of emotional distress

claims. In     light   of    the   Court's     recent    decision   in   Hawaiian

Airlines, we now reverse the district court's rulings as to Hirras'

intentional infliction of emotional distress and Title VII claims.3

                                          I

      Hirras   alleges      that   her   employer,      the   National   Railroad

Passenger Corporation ("Amtrak"), "failed to provide her with a

non-hostile workplace."        (R. on Appeal at 552.)          She complains of

verbal abuse from her co-workers and abusive telephone calls,

notes, and graffiti from anonymous sources.               Amtrak contends that

it initiated a thorough, if unsuccessful, investigation of the

anonymous acts.

      Hirras sued Amtrak in federal district court for Title VII


      1
            See Hirras v. National R.R. Passengers Corp., ___ U.S. ___, 114 S.
Ct. 2732, 129 L. Ed. 2d 855 (1994).
      2
            42 U.S.C. § 2000e (1988).
      3
            Texas does not recognize the tort of negligent infliction of
emotional distress. Boyles v. Kerr, 855 S.W.2d 593 (Tex. 1993). Thus, we do not
disturb the district court's dismissal of Hirras' negligent infliction of
emotional distress claim.

                                         -2-
violations,   and   for   negligent    and    intentional    infliction   of

emotional distress.       The district court dismissed the state-law

negligent infliction of emotional distress claim on the grounds

that Texas does not recognize such a claim.        The court further held

that Hirras' Title VII and state-law intentional infliction of

emotional distress claims were preempted by the Railway Labor Act

("RLA"), 45 U.S.C. § 151 (1988).            Hirras appealed the district

court's dismissal of both her federal and state-law claims.

                                      II

     First, Hirras argues that the Supreme Court's decision in

Hawaiian Airlines supports her contention that her state-law claim

of intentional infliction of emotional distress is not preempted by

the mandatory arbitration provisions of the RLA.            Hirras contends

that her intentional infliction of emotional distress claim is not

a "minor dispute" for the purposes of the RLA because it is

grounded in rights and obligations that exist independent of the

collective-bargaining agreement ("CBA") that governed the terms of

her employment.

     Generally, all disputes growing out of "grievances" or out of

the interpretation or application of a CBA are preempted by the

RLA's mandatory arbitration provisions. See 45 U.S.C. § 151a.             One

of the goals of the RLA is to "provide for the prompt and orderly

settlement of all disputes growing out of grievances or out of the

interpretation or application of agreements covering rates of pay,

rules, or working conditions."        Id.   Because such disputes concern

an existing CBA, they "seldom produce strikes" and are known as the


                                   -3-
"minor disputes of the railway labor world."              Elgin, J. & E. Ry.

Co. v. Burley, 325 U.S. 711, 723-24, 65 S. Ct. 1282, 1290, 89 L.

Ed. 1886 (1945), aff'd on reh'g, 327 U.S. 661, 66 S. Ct. 721, 90 L.

Ed. 928 (1946).       Minor disputes are to be contrasted with "major

disputes," which "present the larger issues about which strikes

ordinarily arise" because they "seek to create rather than to

enforce contractual rights," see id., and with those disputes that

seek neither to create nor enforce the contractual rights created

by a CBA.       Under the RLA, only minor disputes "may be referred by

petition of the parties or by either party to the appropriate

division of the [National Railroad] Adjustment Board" ("NRAB") for

arbitration. Id. (quoting 45 U.S.C. § 151a).

      The language of § 151a thus limits the RLA's preemption of

claims,       including   state-law   claims,     to    those    involving      the

interpretation or application of a CBA.                Hawaiian Airlines, ___

U.S. ___, 114 S. Ct. 2239, 129 L. Ed. 2d 203 (1994).                 While § 151a

governs       "disputes   growing   out    of   grievances      or   out   of   the

interpretation or application [of CBA's],"                 45 U.S.C. § 151a

(emphasis added), the Supreme Court held in Hawaiian Airlines that

"the most natural reading of the term `grievances' in this context

is   as   a    synonym    for   disputes    involving    the    application     or

interpretation of a CBA."           Id., ___ U.S. at ___, 114 S. Ct. at

2245.4    This interpretation is consistent with previous Supreme


      4
            In our previous opinion, we relied on a Supreme Court decision
containing contradictory language. In Elgin, Joliet & Eastern Railway Co. v.
Burley, 325 U.S. 711, 65 S. Ct. 1282, 89 L. Ed. 1886 (1945), the Court included
in the category of minor disputes those disputes "founded upon some incident of
the employment relationship, or asserted one, independent of those covered by the

                                      -4-
Court decisions. See, e.g., Consolidated Rail Corp. v. Railway

Labor Executives' Ass'n, 491 U.S. 299, 305, 109 S. Ct. 2477, 2482,

105 L. Ed. 2d 250 (1989) ("The distinguishing feature of [a minor

dispute] is that the dispute may be conclusively resolved by

interpreting the existing [CBA]"); Pittsburgh & Lake Erie R.R. Co.

v. Railway Labor Executives' Ass'n, 491 U.S. 490, 501 n.12, 109 S.

Ct. 2584, 2592 n.12, 105 L. Ed. 2d 415 (1989) ("Minor disputes are

those involving the interpretation or application of existing

contracts.").

       The Court in Hawaiian Airlines noted that claims involving

only   factual    questions     "about      an   employee's   conduct    or   an

employer's conduct and motives" do not require an interpretation of

the CBA.   Id., ___ U.S. at ___, 114 S. Ct at 2248.           The Court cited

for support its decision in Lingle v. Norge Division of Magic Chef,

Inc., 486 U.S. 399, 108 S. Ct. 1877, 100 L. Ed. 2d 410 (1988), in

which it held that when the elements of a cause of action are

"purely factual questions" that pertain to "the conduct of the

employee and the conduct and motivation of the employer," no

interpretation of the CBA is necessary.5           Id. at 407, 108 S. Ct. at


collective bargaining agreement, e.g. claims on account of personal injury." Id.,
325 U.S. at 723, 65 S. Ct. at 1290. However, the Court in Hawaiian Airlines noted
that because the dispute in Burley did involve the interpretation of a CBA, any
references to disputes independent of a CBA were dicta. Hawaiian Airlines, ___
U.S. at ___, 114 S. Ct. at 2250. The Court went on to "expressly disavow any
language in Burley suggesting that minor disputes encompass state-law claims that
exist independent of the collective-bargaining agreement."
     5
            Although Lingle involved the Labor Management Relations Act ("LMRA")
and not the RLA, the Court held that "th[e] convergence in the preemption
standards under the two statutes [led it to] conclude that Lingle provides an
appropriate framework for addressing pre-emption under the RLA, and we adopt the
Lingle standard to resolve claims of RLA pre-emption." Hawaiian Airlines, ___
U.S. at ___, 114 S. Ct. at 2249.

                                      -5-
1882.    Lingle involved a state-law claim of retaliatory discharge,

requiring the plaintiff to set forth the following facts: "(1) he

was discharged or threatened with discharge and (2) the employer's

motive in discharging or threatening to discharge him was to deter

him from exercising his rights under the Act or to interfere with

his exercise of those rights."                  Id.    The Court concluded that

"neither element requires a court to interpret any term of a

collective-bargaining agreement. . . . Thus, the state-law remedy

in    this   case    is     `independent'        of    the   collective-bargaining

agreement . . . : resolution of the state-law claim does not

require construing the collective-bargaining agreement."                      Id.

       Thus, the Supreme Court held that "substantive protections

provided by state law, independent of whatever labor agreement

might    govern,     are    not    pre-empted     under      the   RLA."     Hawaiian

Airlines, ___ U.S. at ___, 114 S. Ct. at 2246.                      The Court noted

that state laws "have long regulated a great variety of conditions

in transportation and industry," a number of which might be the

subject of a dispute "which would have such an effect on interstate

commerce that federal agencies might be invoked to deal with some

phase of it."        Id. at ___, 114 S. Ct. at 2246 (quoting Terminal

R.R. Ass'n v. Brotherhood of R.R. Trainmen, 318 U.S. 1, 6-7, 63 S.

Ct. 420, 423, 87 L. Ed. 571 (1943)).                  "But it cannot be said that

the minimum requirements laid down by state authority are all set

aside.   We hold that the enactment by Congress of the [RLA] was not

a    preemption     of     the    field   of    regulating     working     conditions

themselves."        Id. (quoting Terminal R.R. Ass'n, 318 U.S. at 7, 63


                                          -6-
S. Ct. at 423).

      The Court in Hawaiian Airlines discussed three examples of

state-law    substantive     protections    that    it   considered    to   be

independent of any labor agreement for the purposes of the RLA.              A

claim based on a state law prohibiting employers from firing

employees "in violation of public policy or in retaliation for

whistleblowing," does not require an interpretation of a CBA, and

thus is not preempted, id. at ___, 114 S. Ct. at 2246,6 even if the

CBA in question contained provisions that could be interpreted to

justify the termination, id at ___, 114 S. Ct. at 2251.           Similarly,

a claim based on a state law requiring cabooses on all trains is

not preempted by the RLA, even if the CBA required cabooses only on

some trains.     See id. at ___, 114 S. Ct. at 2246 (citing Terminal

R.R. Ass'n).    Finally, a claim based on a state law "regulating the

number of workers required to operate certain [railroad] equipment"

is not preempted, see id. (citing Missouri Pac. R.R. Co. v.

Norwood, 283 U.S. 249, 51 S. Ct. 458, 75 L. Ed. 1010, modified on

other grounds, 283 U.S. 809, 51 S. Ct. 652, 75 L. Ed. 1428 (1931)),

even if the railroad's agreement with the union allows it to employ

a smaller crew, id. at 254, 51 S. Ct. at 461.

      The Court also provided an example of a case in which it held

that preemption by the RLA was justified. In Andrews v. Louisville

& N.R. Co., 406 U.S. 320, 92 S. Ct. 1562, 32 L. Ed. 2d 95 (1972),



     6
            "The parties' obligation under the RLA to arbitrate disputes arising
out of the application or interpretation of the CBA [does] not relieve
petitioners of [their] duty" not to violate a state law against firing employees
in violation of public policy or in retaliation for whistleblowing. Id.

                                     -7-
a railroad employee challenged his employer's decision not to

restore him to his regular duties after being injured in a car

accident.   Id.    The Court held that "a state law claim of wrongful

termination was pre-empted, not because the RLA broadly pre-empts

state law claims based on discharge or discipline," but because the

employee conceded that the "only source" of his right to be

reinstated after such an injury was the CBA.           Hawaiian Airlines,

___ U.S. at ___, 114 S. Ct. at 2246.

     As these examples demonstrate, a claim is preempted by the RLA

only if it relies on the interpretation of a provision of the CBA;

if the claim is brought under state law without any reference to

the CBA, then it is not preempted.         Thus, where an employer has a

state-law obligation "wholly apart from any provision of the CBA,"

claims   brought    to   enforce   the    state-law   obligation   are   not

preempted by the RLA.     Id. at ___, 114 S. Ct. at 2247.     A state-law

claim is independent "even if dispute resolution pursuant to a

collective-bargaining agreement, on the one hand, and state law, on

the other, would require addressing precisely the same set of

facts, as long as the state-law claim can be resolved without

interpreting the agreement itself . . . ." Id. at ___, 114 S. Ct.

at 2249 (quoting Lingle, 486 U.S. at 408, 108 S. Ct. at 1883).

     Hirras contends that her intentional infliction of emotional

distress claim does not rely on any provision of the CBA, and thus

its resolution does not require an interpretation of the CBA.

Amtrak, on the other hand, argues that we must interpret the CBA in

order to determine whether its handling of the harassment was


                                    -8-
"outrageous."7        To   prove    intentional    infliction    of   emotional

distress, Hirras must demonstrate that: "(1) the defendant acted

intentionally or recklessly, (2) the conduct was extreme and

outrageous, (3) the actions of the defendant caused the plaintiff

emotional distress, and (4) the emotional distress suffered by the

plaintiff was severe."         Twyman v. Twyman, 855 S.W.2d 619 (Tex.

1993) (citing Restatement (Second) of Torts § 46 (1965)).                Amtrak

contends    that   whether     its     handling    of    the   harassment      was

substandard to the point of outrageousness, a necessary finding,

turns on what standard it was expected to meet under the CBA.

However, this Circuit has unequivocally stated that "outrageous

conduct is     that   which   `[goes]     beyond   all    possible    bounds    of

decency, and [is] regarded as atrocious, and utterly intolerable in

a civilized community.'"           See Daniels v. Equitable Life Assurance

Soc'y of United States, 35 F.3d 210, 216 (5th Cir. 1994) (quoting

Restatement (Second) of Torts § 46, cmt. d).

      Texas state courts have held that an individual's conduct will

not be considered outrageous for the purposes of an intentional

infliction of emotional distress claim "if he does no more than

insist upon his legal rights in a permissible way."                   Wieler v.

United Sav. Ass'n, 887 S.W.2d 155, 159 (Tex. App.))Texarkana, Sept.

20, 1994, writ requested); see also Restatement (Second) of Torts

     7
            Amtrak cites as support for its position the Sixth Circuit's holding
in a "post-Hawaiian Airlines" case involving LMRA preemption of an emotional
distress claim based on the manner in which an investigation of charges of sexual
harassment was conducted. (Appellant's Br. at 6 (citing DeCoe v. General Motors
Corp., 32 F.3d 212 (6th Cir. 1994)). Although DeCoe was decided a month after
Hawaiian Airlines, the Sixth Circuit makes no reference to the Supreme Court
decision. DeCoe is also factually distinguishable from this case. See infra
note 12.

                                        -9-
§ 46, cmt. g.      Accordingly, we held in Baker v. Farmers Electrical

Co-op, Inc., 34 F.3d 274 (5th Cir. 1994), that if a CBA could be

interpreted to give an employer the right to engage in conduct that

is the subject of an intentional infliction of emotional distress

claim, an interpretation of the rights granted by the CBA is

necessary to the resolution of the state-law claim.                    See id.

(holding that interpretation of reassignment provisions of CBA was

"inextricably intertwined with resolution of the question whether

[reassignment] was extreme and outrageous").

      Hirras' claim is easily distinguishable from that in Baker.

In Baker, we noted that Baker did not allege any "instances of

harassment, discrimination, physical abuse, or other conduct which

would provide grounds for an emotional distress claim."8             Baker, 34
F.3d at 280.      We concluded that: "The terms of the CBA are relevant

to this issue, because the CBA expressly grants management rights

over the business of Farmers and its employees which could be

interpreted     to    include   the   right   to   reassign    an   employee's

duties."9   Id.      Baker's counsel even conceded at oral argument that

reference to the CBA was necessary to the resolution of Baker's

intentional infliction of emotional distress claim.                 Id. at 280


      8
            Baker's employer, an electric company, moved him from the position
of journeyman lineman, a position he had held for fourteen years, to the
"demeaning" job of custodian/yardman. Id. at 277.
      9
            See also Thomas v. LTV, 39 F.3d 611 (5th Cir. 1994). In Thomas, we
held that an employee's intentional infliction of emotional distress claim based
on his dismissal for excessive absences was preempted by the LMRA. Id. at 619.
Our holding was based on the fact that the employee had signed an employment
agreement that "qualifie[d] as a CBA" for the purposes of preemption, id. at 618,
and that gave his employer the right to discharge him if his total number of
absences exceeded a certain percentage of his scheduled work days, id. at 614.

                                      -10-
n.5.

       In contrast, Hirras does make claims of harassment.               (R. on

Appeal at 552.)      Unlike Baker, Hirras contends that the terms of

the CBA are irrelevant to her state-law claim. (Appellant's Br. on

Remand at 12.)     We agree.10    The terms of the CBA at issue in this

case are not relevant to the resolution of Hirras' claim because

the CBA contains no provision related to sexual harassment,11 much

less any provision that could be interpreted to give Amtrak the

right to accommodate sexual harassment or Hirras the right to work

in a non-hostile environment.12        Hirras' intentional infliction of


      10
            Even if the resolution of Hirras' claim involved a reference to the
rights and duties created by the CBA, the Court in Hawaiian Airlines emphasized
that "when the meaning of contract terms is not the subject of dispute, the bare
fact that a collective-bargaining agreement will be consulted in the course of
state-law litigation plainly does not require the claim to be distinguished."
Id., ___ U.S. at ___, 114 S. Ct. at 2248 n.8 (emphasis added) (quoting Livadas
v. Aubry, ___ U.S. ___, 114 S. Ct. 2068, 2078, 129 L. Ed. 2d 93 (1994)).
    11
            The CBA between Amtrak and its employees, as is was submitted to this
Court, (see R. on Appeal at 686), is divided into the following sections:
Preamble; Seniority Datum; Validating Applications; Seniority Roster; Promotion,
Assignments, and Displacements; Bulletin and Assignment; Short Vacancies; Failure
to Qualify; Voluntary Transfer; Reducing and Increasing Forces; Sick Leave;
Bereavement Leave; Leave of Absence; Return from Leave of Absence or Temporary
Assignment;    Physical   Examinations    and    Disqualification;    Discipline,
Investigation, and Appeal; Grievances; Vacation, Holiday, and Group Insurance;
and Union Shop and Dues Deduction. (R. on Appeal at 712-13.)
      Amtrak contends on remand that the resolution of Hirras' claim requires an
interpretation of the provision of the CBA governing "what actions Amtrak was
required to take in response to Hirras' complaints that she was being harassed,"
but does not point to a particular provision.        The CBA's section entitled
"Grievances," the only section even tangentially related to the handling of
employee complaints, addresses only the employees' right to file a grievance.
       12
            The absence of any such provision distinguishes Hirras' claim of
intentional infliction of emotional distress from that in DeCoe v. General Motors
Corp., see supra note 7, which Amtrak describes as a "post-Hawaiian Airlines"
case involving LMRA preemption of an emotional distress claim based on the manner
in which an investigation of charges of sexual harassment was conducted.
(Appellant's Br. at 6 (citing DeCoe, 32 F.3d 212 (6th Cir. 1994)). DeCoe's claim
was based on the manner in which his employers conducted a sexual harassment
investigation against him, and the relevant CBA "incorporated a sexual harassment
policy, which imposed a duty on GM, the individual defendants, and the [union]
to identify and resolve harassment complaints. In addition, the CBA specified
that sexual harassment claims were subject to its grievance and arbitration

                                     -11-
emotional distress claim does not depend on an interpretation of

the CBA, and thus is independent of the CBA.13

      In similar cases, the Supreme Court has held that claims based

on emotional injury are not preempted by federal labor laws.                  In

Atchison, Topeka & Santa Fe Ry. Co. v. Buell, 480 U.S. 557, 107 S.

Ct. 1410, 94 L. Ed. 2d 563 (1987), the Court held that a railroad

employee's    claim    under   the   Federal    Employers'     Liability     Act

("FELA")14 that he had experienced "emotional suffering" from his

employer's "failure `to provide [him] with a safe place to work,

including, but not limited to, having fellow employees harass,

threaten, [and] intimidate [him]'" was not preempted by the RLA.

Id. at 559, 107 S. Ct. at 1412.15         In Farmer v. United Brotherhood

procedures." DeCoe, 32 F.3d at 217. Thus, General Motors arguably did no more
than insist upon rights created by and contained in the CBA.
     13
            See Martin Marietta Corp. v. Maryland Comm'n on Human Relations, 38
F.3d 1392, 1401 (4th Cir. 1994) (holding that LMRA did not preempt a
discrimination claim because CBA did not create any rights or duties related to
discrimination, and comparing holding to its previous determination "that an
employee's tort claim of intentional infliction of emotional distress was not
subject to preemption, because reference to the CBA was unnecessary to determine
the duty of care owed").
      14
            The Court in Hawaiian Airlines noted:

      Buell, of course, involved possible RLA preclusion of a cause of
      action arising out of a federal statute, while [Hawaiian Airlines]
      involves RLA preemption of a cause of action arising out of state
      law and existing entirely independent of the collective bargaining
      agreement. That distinction does not rob Buell of its force in this
      context. Principles of federalism demand no less caution in finding
      that a federal statute preempts state law.
Hawaiian Airlines, ___ U.S. at ___ n.6, 114 S. Ct. at 2247 n.6 (citation
omitted).
      15
            The Court in Buell noted that while there are policy arguments for
arbitration, "`different considerations apply where the employee's claim is based
on rights arising out of a statute designed to provide minimum substantive
guarantees to individual workers.'" Id. at 565, 107 S. Ct. at 1415 (quoting
Barrentine v. Arkansas-Best Freight System, Inc., 450 U.S. 728, 737, 101 S. Ct.
1437, 1442, 67 L. Ed. 2d 641 (1981)); see also Hawaiian Airlines, ___ U.S. at
___, 114 S. Ct. at 2247.

                                      -12-
of Carpenters, Local 25, 430 U.S. 290, 97 S. Ct. 1056, 51 L. Ed. 2d
338 (1977), the Court held that a state-law claim of intentional

infliction of emotional distress was not preempted by federal labor

law because "the State has a substantial interest in regulation of

the conduct at issue and the State's interest is one that does not

threaten undue interference with the federal regulatory scheme."

Id. at 302, 97 S. Ct. at 1064 ("With respect to [plaintiff's]

claims of intentional infliction of emotional distress, we cannot

conclude that Congress intended exclusive jurisdiction to lie in

the Board.").

     Hirras' state-law claim of intentional infliction of emotional

distress is independent of the CBA because its resolution does not

require an interpretation of the CBA. Therefore, we hold that this

claim is not preempted by the RLA's arbitration provisions.

                                III

     Second, Hirras argues that the Supreme Court's decision in

Hawaiian Airlines v. Norris supports her contention that her Title

VII claim is not preempted by the mandatory arbitration provisions

of the RLA.     Because Amtrak has waived its contention that this

claim must be arbitrated, we also reverse the district court's

dismissal of Hirras' Title VII claim.

                                 IV

     For the foregoing reasons, we REVERSE and REMAND to the

district court for consideration of Hirras' intentional infliction

of emotional distress and Title VII claims.




                                -13-